—In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from (1) an order of protection of the Family Court, Queens County (Schindler, J.), dated September 24, 1992, and (2) an order and judgment (one paper) of the same court, also dated September 24, 1992, which denied her application to hold the respondent in violation of the court’s temporary order of protection dated April 22, 1992.
Ordered that the appeal from the order of protection dated September 24, 1992, is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order and judgment dated September 24, 1992, is affirmed, without costs or disbursements.
The Family Court erred in failing to conduct a dispositional hearing under Family Court Act § 833 before issuing an order of protection (see, Family Ct Act §§ 835, 841). The order of protection has expired, however, and the incidents which formed the basis for the court’s determination to issue the order of protection occurred over two years ago. Therefore, we conclude that the petitioner’s contention that the matter *699should be remitted to the Family Court for a dispositional hearing to determine whether the court should have also issued an order of probation (see, Family Ct Act § 841) is now academic.
We agree with the Family Court that the petitioner failed to establish that the respondent had violated the conditions of the temporary order of protection. Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.